UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A Amendment No. 1 to CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2011 Z TRIM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Illinois001-3213436-4197173 (State or other jurisdictionof incorporation)(CommissionFile Number)(I.R.S. Employer Identification No.) 1011 Campus Drive, Mundelein, IL 60060 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 549-6002 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note The undersigned registrant hereby amends Items 1.01 and 9.01 of the registrant’s Current Report on Form 8-K, dated October 17, 2011, to read in their entirety as set forth below: Item 1.01Entry into a Material Definitive Agreement. On October 17, 2011, Z Trim Holdings, Inc. (the “Company”) entered into a Custom Processing Agreement (the “Agreement”) with AVEKA Nutra Processing, LLC (“ANP”), part of the Aveka Group, in order to provide the Company with a partner for future manufacturing initiatives.The Company also issued a press release on October 17, 2011, announcing the execution of the Agreement. The Agreement provides that ANP will perform certain services related to the Company’s dietary fiber product, including manufacturing, processing, packaging and storage/warehousing for an initial term of three years.The Agreement automatically renews at the end of the initial term for an additional two year term unless either party provides written notice to the other within the specified time frame.Production pursuant to the Agreement is anticipated to begin no later than June 30, 2012.Once production commences, the Agreement provides for minimum production volumes of 40,000 lbs per month and average volumes of 100,000 lbs. per month with the ability to increase future production volume to potentially as much as 1,000,000 lbs. per month.However, due to factors, including potential start-up problems, changes in customer demand, inability of parties to perform their obligations and factors outside the Company’s control, the Company cannot assure that production will begin as anticipated or that it will achieve these levels. In addition, the Company has agreed to make available to ANP a $500,000 line of credit (which includes $10,000 that the Company loaned ANP to assist it with the purchase of its Waukon, Iowa facility) at an interest rate of 5.5%.The line of credit is only permitted to be used by ANP for operating costs which excludes capital expenditures of equipment in excess of $5,000.ANP may not drawn down on the line of credit more than $75,000 in any given thirty day period.The loan is to be paid back to the Company in the form of discounts on production pricing commencing either two years after the first draw by ANP on the line of credit (other than the $10,000 the Company loaned ANP to assist it with the purchase of its Waukon, Iowa facility) or the first month after the Company has ordered 80,000 lbs. of product for three consecutive months, whichever shall occur first.All of ANP’s obligations under the line of credit, as well as the Agreement, are specifically guaranteed by its parent company, Aveka Inc. The foregoing description of the Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Agreement, which is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein.The Company’s related press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Custom Processing Agreement, dated as of October 17, 2011, by and between Z Trim Holdings, Inc. and AVEKA Nutra Processing, LLC.* Press Release of Z Trim Holdings, Inc., dated October 18, 2011 ** *Confidential treatment has been requested with respect to certain portions of this exhibit. Omitted portions will be filed separately with the SEC. **Previously filed. ***** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 4, 2012Z TRIM HOLDINGS, INC. (Registrant) By:/s/ Steven J. Cohen Steven J. Cohen Chief Executive Officer
